Citation Nr: 0524095	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  98-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 
percent disabling for a left knee disability prior to August 
21, 2004.

2.  Entitlement to a combined evaluation in excess of 40 
percent disabling for left knee disabilities on and after 
August 21, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from April 1977 to 
December 1978.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Columbia, South Carolina, Regional Office (RO) that denied a 
rating in excess of 10 percent for service-connected 
degenerative joint disease of the left knee.  A subsequent 
rating decision of April 2005 continued the 10 percent rating 
for degenerative joint disease but granted service connection 
for limitation of extension (10 percent) and instability (20 
percent), for a combined left knee disability of 40 percent, 
effective August 21, 2004.  In a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law or 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  The claim 
therefore continues to be under appeal, with the issues 
recharacterized as shown on the title page.

Appellant testified in a Travel Board hearing before the 
undersigned Member of the Board in November 2000.  A 
transcript of that testimony has been associated with the 
file.

The Board issued a decision in December 2002 that was vacated 
and remanded by the United States Court of Appeals for 
Veterans Claims (Court) in October 2003.  The Board thereupon 
remanded the claim for further development in April 2004.  
That development has been accomplished, and the file has been 
returned to the Board for appellate review.



FINDINGS OF FACT

1.  Appellant has service connection for degenerative joint 
disease of the left knee.  He had a left knee arthroplasty in 
January 2004 during the pendancy of this appeal.

2.  Prior to August 21, 2004, appellant's left knee 
disability was manifested by pain, without measured 
limitation of range of motion and without clinical evidence 
of instability prior.

3.  Medical examination on August 21, 2004, showed evidence 
of slight limitation of extension, moderate instability, and 
pain.  

4.  Evidence does not show that chronic residuals of the 
January 2004 arthroplasty include chronic severe pain, 
weakness, or limitation of motion.

5.  Evidence does not show that the service-connected left 
knee disability caused frequent hospitalization or had 
significant impact on employment to a degree not envisioned 
by the rating schedule either before or after August 21, 
2004.


CONCLUSIONS OF LAW

1.  Schedular criteria for a rating in excess of 10 percent 
for degenerative joint disease of the left knee prior to 
August 21, 2004, were not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2004).

2.  Schedular criteria have not been met for ratings in 
excess of 10 percent for degenerative joint disease of the 
left knee, 10 percent for limitation of extension of the left 
knee, and 20 percent for instability of the left knee.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2005); 38 C.F.R. 
§§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.41, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2004).

3.  Schedular criteria have not been met for alternative 
rating in excess of 40 percent for residuals of prosthetic 
knee replacement.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 
5165 (2004).

4.  Criteria for extraschedular rating for service-connected 
left knee disability have not been met before or after August 
21, 2004.   38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2005); 
38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2005)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in August 1996.  The 
original rating decision of March 1998, the Statement of the 
Case (SOC) in August 1998, the Supplemental Statements of the 
Case (SSOC) in October 1998 and January 2002, and the most 
recent rating decision in April 2005 all listed the evidence 
on file that had been considered in formulation of the 
decision.  RO sent appellant VCAA duty-to-assist letters in 
July 2001 and April 2004, after enactment of the VCAA and 
during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue of service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2005); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2005); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2005); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical records 
and VA treatment records; appellant has not identified any 
other medical providers who may have relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  Finally, appellant was afforded a Travel Board 
hearing during which he had the opportunity to personally 
present evidence in support of his claim.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

Appellant's service medical records are on file.  Appellant 
injured his left knee in May 1978 playing softball.  His 
separation physical examination in November 1978 note history 
of "trick knee" referring to occasional weakness of the 
left knee, especially when running, but noted no abnormality 
and rated PULHES as 111111.   

Appellant was discharged from service in December 1978.  He 
underwent knee surgery (left knee medial and lateral 
meniscectomy, arthroscopy, and reconstruction) at the VA 
medical center in June 1979.   

Appellant submitted a claim for service connection in May 
1979.  Appellant was granted a staged rating of 20 percent 
from December 1978 to June 1979, a rating of 100 percent from 
June 1979 to November 1979, and a rating of 30 percent from 
November 1, 1979.

A rating decision in June 1980 decreased the rating to 10 
percent, effective September 1, 1980, based on the results of 
a March 1980 VA medical examination.  The 10 percent rating 
was continued by rating decisions in March 1982 and June 
1991.

VA outpatient treatment records from January 1996 show that 
appellant complained of a six-month history of swelling, 
occasional popping, and rare locking of the left knee.  
Appellant's current range of motion of the left knee was 5 
degrees to 145 degrees with no patellar grind.  Contemporary 
X-rays found postoperative changes and mild degenerative 
joint disease in the left knee.  The clinician's diagnosis 
was early degenerative joint disease.

Appellant submitted the instant claim for increased rating in 
August 1996.

VA outpatient treatment records from May 1997 show a stable 
knee without effusion but the presence of quadriceps atrophy.   
The clinician's diagnosis was traumatic arthritis that would 
probably progress.

Appellant had VA X-rays of the left knee in February 1998 
that showed the presence of an orthopedic staple and 
moderately severe degenerative change.  The interpreter's 
impression was degenerative change of the left knee, with 
evidence of remote trauma, probable loose body, and probable 
cystic degeneration not present in previous examinations.

Appellant had a VA medical examination in February 1998.  
Appellant reported constant aches and pains, worse at some 
times than others, which were beginning to affect his work.  
Appellant reported persistent swelling, clicking, and 
popping, but he did not report instability.  The examiner 
observed the presence of several large scars on the knee.  
There was no warmth, erythema, or effusion.  There was 
significant patellofemoral crepitation and there was 
tenderness of the medial and lateral joint lines.  There was 
no ligamentous instability.  Range of motion was 10 degrees 
to 95 degrees.  The examiner's diagnosis was severe 
osteoarthritis of the left knee, status post internal 
derangement in 1979.

Appellant had additional VA X-rays of the left knee in 
February 1998 that showed moderate to moderately severe 
degenerative changes in the lateral compartment, moderate 
changes in the medial compartment, and moderately severe 
changes in the patellofemoral compartment.  Again, there was 
a questionable loose body present posteriorly and a cystic 
area unchanged since the previous examination.

Appellant had another VA medical examination in September 
1998.  Appellant complained of left knee pain aggravated by 
standing or by prolonged activity, although on some days 
there was no pain at all.  Appellant did not usually miss 
work due to knee pain.  On examination, the knee was stable 
to varus and valgus stress and also to anterior and posterior 
stress.  There was tenderness to patellofemoral compression, 
with some grinding and crepitus.  There was pain on motion 
that made McMurray's test difficult to perform.  Range of 
motion was 3 degrees to 140 degrees.  The examiner diagnosed 
left knee status post severe injury, with reconstruction with 
excellent result, good range of motion, and ligamentous 
stability.  The examiner stated that pain might be secondary 
to early post traumatic degenerative arthritis.

VA outpatient records from March and April 2000 show that 
appellant complained of intermittent left knee pain that was 
very sharp.  He was fitted for a knee brace at the time. 
Appellant continued to complain of knee pain in May 2000.

VA outpatient records from August 2000 show that appellant 
complained of continued left knee pain and swelling 
unrelieved by the knee brace.  Appellant reported 
unpredictable shooting pains in the knee that caused a loss 
of balance not prevented by the knee brace.  The clinician 
noted that crepitus was present on motion.  Range of motion 
was 0 degrees to 130 degrees, with pain.  The clinician 
stated that an unloading brace was not helpful because the 
degenerative joint disease was not limited to a single 
compartment.

VA outpatient records from October 2000 show essentially no 
change, continued treatment with pain medication, and current 
range of motion of 10 degrees to 135 degrees with 
crepitation.  Ligaments were stable to stress.  Appellant 
also received orthotic insoles for his shoes in October 2000 
to reduce the impact on his knee.

Appellant testified in a Travel Board hearing in November 
2000.  Appellant testified that he had surgery in 1979 and 
again in the 1992-1993 timeframe (page 4).  Appellant 
currently wore a load-bearing brace on the left knee to 
relieve pressure, as well as insoles to reduce the impact 
(page 4).  Appellant was told by VA doctors that he would be 
a candidate for knee replacement when he turned 50 years of 
age (page 5).  Appellant reported that he would sometimes get 
a sharp shooting pain in the knee that would require him to 
grab hold of something in order to remain standing (page 5-
6).  Such falls occurred intermittently, but on average once 
per month or maybe more (page 6).  Appellant sometimes took 
ibuprofen but tried to avoid doing so if possible (page 7-8).  
Appellant continued to work as a letter carrier, his job of 
the past 15 years (page 8).  Appellant had not yet missed 
work due to the knee pain (page 8).  Appellant had been 
issued a cane but did not use it because his job made it 
awkward to carry a cane (page 9).  

Appellant testified that his biggest problem was continual 
pain and swelling (page 14).  Appellant also had limitation 
of motion that made it impossible to cross his left knee over 
his right knee (page 14).  Appellant did not have difficulty 
with extension (page 15).  Appellant had surgical scars on 
the knee that were numb but not painful (page 15) .

Appellant had VA X-rays of the left knee in November 2001 
showing moderate degenerative changes in all three joint 
compartments.  The interpreter noted previous anterior 
cruciate ligament (ACL) repair.  The interpreter noted the 
presence of a staple but did not see evidence of a loose 
body.

Appellant had a VA medical examination in November 2001.  The 
examiner reviewed the C-file prior to and during the 
examination.  Appellant complained of pain especially in the 
morning and evening.  Pain was increased by kneeling or 
squatting, and was typically a chronic dull, aching pain 
coming up the left hip.  Appellant also complained of 
occasional swelling.  Examination showed positive large 
patellofemoral crepitance and positive medial joint line 
tenderness.  The knee was stable to varus stress, and range 
of motion was 3 to 120 degrees.  The examiner's diagnosis was 
post-traumatic arthrosis of the left knee following ligament 
reconstruction and likely medial meniscectomy.

VA clinical records of December 2001 show that appellant 
complained of continued significant pain unrelieved by 
inserts, braces, or anti-inflammatory medications.  The 
clinician stated that appellant would probably need knee 
replacement in the future, but recommended that such surgery 
be deferred until appellant was at least 50 years of age.

The file contains a VA orthopedic surgery consultation dated 
March 2002.  Appellant complained of pain and instability 
dating from 1977 and increasing in intensity.  Appellant 
reported that the pain was constant and of a level of 8 on a 
10-point scale.  Appellant stated that he was still able to 
work, although at a decreased level of efficiency.  The 
clinician stated that appellant had surprisingly good range 
of motion (full extension, and flexion to 100 degrees but 
severe pain after that point).  Appellant had pain both 
medially and laterally, and on direct palpation of the 
patella.  There was moderate effusion.  The patella was fully 
mobile.  The knee had good stability.  Appellant was observed 
to walk with an antalgic gait.  X-rays showed severe 
degenerative arthritis with bone-against-bone in the lateral 
compartment and progressive and early degenerative changes in 
the more medial compartment.  The examiner stated that 
appellant should have a 40 percent disability due to lack of 
motion and severe arthritic changes, and that appellant 
currently needed a total knee replacement.

Appellant had a VA medical examination in March 2004.  The 
examiner reviewed the C-file in conjunction with the 
examination and recorded appellant's medical history in 
detail.  Appellant reported that he had undergone recent 
lateral unicompartmental knee arthroplasty by a private 
physician in January 2004 which had relieved some, but not 
all, of his knee pain.  Appellant reported some limitation of 
motion.  Appellant reported that he rarely used the knee 
brace, since it did not help, and denied using cane or 
crutches.  Appellant described diffuse pain in the knee with 
swelling and limitation of motion, as well as recurrent 
effusions and swelling.  Appellant stated that his knee would 
give way two to three times per week.  Repetitive use of the 
knee could cause appellant to limp.  Flare-ups were 
unpredictable.  Appellant stated that he still worked as a 
letter carrier; he was not currently working due to his 
recent knee surgery but expected to return to work the 
following week.  Appellant stated that the knee did not 
affect his daily routine, but did significantly limit his 
recreational activities.

On examination, the left knee had range of motion of 10 to 90 
degrees with pain at limitation of flexion.  There was mild 
crepitus throughout range of motion.  There was exquisite 
medial joint line tenderness and some lateral joint line 
tenderness.  There were well-healed scars over the knee, and 
there was effusion.  There was significant quadriceps 
atrophy.  Appellant demonstrated 2+ anterior laxity and 1+ 
varus laxity; there was no posterior or medial laxity.  X-
rays revealed the presence of a surgical staple, previous 
arthroplasty, patellofemoral narrowing and osteophytes, and 
medial compartment narrowing.  The examiner's assessment was 
status post multiple ligament injury to the left knee, now 
with degenerative joint disease and significant limitation to 
range of motion.  Appellant's strength was 4/5 of quadriceps 
and 5/5 of hamstrings; weakened movement in conjunction with 
quadriceps atrophy would demonstrate excess fatigability.  
The excess fatigability would not affect range of motion, 
which was already poor.  Repetitive use would certainly cause 
appellant more pain, which would limit functional ability 
during flare-ups. 

Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VA must consider the applicability of regulations relating to 
pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Painful 
motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, per joint, combined under DC 5003, even 
though there is no actual limitation of motion.  VAOPGCPREC 
09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due 
to pain or weakness must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40 (2004).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40 (2004).  Functional 
loss due to pain is to be rated at the same level as 
functional loss when flexion is impeded.  Schafrath, at 592.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  VAOPGCPREC 9-2004 
(September 17, 2004).  Also, a claimant can have separate 
ratings for limitation of motion under Diagnostic Codes 5260 
and/or 5261, and for recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  Where medical 
evidence shows claimant has arthritis, and where the 
diagnostic code applicable to the disability is not based on 
limitation of motion, such as Diagnostic Code 5257 (knee 
subluxation or instability), a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).

Traumatic arthritis (Diagnostic Code 5010) when substantiated 
by X-rays is rated as degenerative arthritis.  Degenerative 
arthritis (Diagnostic Code 5003) is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  In this case, limitation of 
motion of the leg is rated under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  Limitation of motion 
must be confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Special 
considerations apply when the limitation of motion is not 
compensable.  

Under the rating schedule, full motion of the knee is 0 to 
140 degrees.  38 C.F.R. § 4.71 Plate II; Arnesen v. Brown, 8 
Vet. App. 432, 439 (1995).  VA must consider the effect of 
pain and weakness when rating a service-connected disability 
on the basis of limitation of range of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995), discussing 38 C.F.R. §§ 4.40 
and 4.45.  

The rating criteria for Diagnostic Code 5260 (limitation of 
flexion of the leg) are as follows: 0 percent for flexion 
limited to 60 degrees, 10 percent for flexion limited to 45 
degrees, 20 percent for flexion limited to 30 degrees, and 30 
percent for flexion limited to 15 degrees.  

The rating criteria for Diagnostic Code 5261 (limitation of 
extension of the leg) are as follows: 0 percent for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for extension limited to 15 degrees, 30 
percent for extension limited to 20 degrees, 40 percent for 
extension limited to 30 degrees, and 50 percent for extension 
limited to 45 degrees.  

Finally, appellant's left knee disability may be rated under 
Diagnostic Code 5257 (other impairment of the knee, to 
include recurrent subluxation or lateral instability.  The 
rating criteria are as follows: 10 percent for slight 
disability, 20 percent for moderate disability, and 30 
percent for severe disability.

Evaluation prior to August 2004

For appellant's condition prior to August 2004 the Board 
specifically looks to outpatient treatment records from 
January 1996 to March 2002, and to VA medical examinations of 
February 1998, September 1998, and November 2001.  

In regard to range of motion (Diagnostic Codes 5260 and 
5261), the January 1996 outpatient notes recorded a range of 
motion of 5 degrees to 145 degrees (not compensable), the 
February 1998 medical examination recorded a range of motion 
of 10-95 degrees (not compensable), the September 1998 
medical examination recorded a range of motion of 3 degrees 
to 140 degrees (not compensable), the September 2000 
outpatient notes recorded a range of motion of 10 degrees to 
135 degrees, the November 2001 medical examination recorded a 
range of motion of 3 degrees to 120 degrees (not 
compensable), and the surgical consultation of March 2002 
noted "surprisingly good range of motion" of full extension 
and flexion to 100 degrees, although with severe pain after 
that point (not compensable) .  The September 1998 medical 
examiner and March 2004 clinician noted objective 
manifestations of pain on motion, so a rating of at least 10 
percent is appropriate under DeLuca and Lichtenfels, but 
given that the pain did not prevent appellant from achieving 
generally normal measured range of motion the Board finds 
that the pain on motion for rating purposes was no more than 
slight, so rating higher than 10 percent for pain is not 
appropriate.

In addition to rating based on limitation of motion, 
Diagnostic Code 5257 (other impairment of the knee) provides 
a catch-all category.  Specific conditions for inclusion 
under this diagnostic code include recurrent subluxation and 
lateral instability.   In this case the record does not show 
either condition.  Appellant wore a knee brace, but it was 
not for instability, but rather to take pressure off the 
knee.  Appellant reported occasional falls, but those falls 
were reportedly due to sudden pain rather than to 
instability, and given that a 10 percent evaluation for pain 
has already been granted the Board finds that additional 
compensation for pain would constitute pyramiding.  The 
outpatient treatment records and the VA medical examinations 
fail to identify any compensable disabling conditions other 
than pain prior to August 2004, and there is nothing else to 
include under the "catch all" Diagnostic Code 5257.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question, or of significant impact on employment to 
a degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.

Evaluation after August 2004

For evaluation of appellant's disability on and after August 
2004 the Board looks exclusively to the VA medical 
examination of August 2004, which is the most current 
evidence of record.

Prior to August 2004, appellant had a single disability 
(arthritis), rated under Diagnostic Codes 5003, 5260, and 
5261 (arthritis, rated by analogy for painful range of 
motion).  The medical examination of August 2004 shows that 
appellant continued to have degenerative changes even after 
the knee replacement, so continued evaluation for arthritis 
continues to be appropriate.  Since the X-ray evidence in 
August 2004 did not show that the arthritis was more severe 
than previously, the Board finds that continued rating of 10 
percent remains appropriate.  

The medical examination of August 2004 was the first occasion 
in which there was clinical evidence of measurable limitation 
of motion.  Specifically, appellant's extension was limited 
to 10 degrees, which is compensable at 10 percent under 
Diagnostic Code 5261; higher rating of 20 percent is not 
appropriate unless the knee is limited to 15 degrees 
extension.  Appellant had flexion to 90 degrees, which is not 
compensable under Diagnostic Code 5260.  The rating decision 
of April 2005 granted separate service connection for 
limitation of extension, rated at 10 percent, and the Board 
finds that this rating was appropriate.  Additional rating 
for pain is not appropriate because pain on range of motion 
is already compensated under Diagnostic Code 5003 (arthritis) 
and additional compensation for pain would constitute 
pyramiding.  

The VA medical examination of August 2004 also represents the 
first time that evidence shows actual instability of the knee 
(specifically, 2+ anterior laxity and 1+ varus laxity, 
although there was no posterior or medial laxity).  The 
rating decision of April 2005 granted separate service 
connection for instability, rated as 20 percent under 
Diagnostic Code 5257.  Given that there is instability in two 
directions, the Board finds that the degree of instability is 
at least "moderate" but not "severe" because appellant is 
able to achieve nearly normal range of motion despite the 
pain.  Accordingly, a rating of 20 percent is appropriate 
under Diagnostic Code 5257.

In summary, appellant is entitled to 10 percent under 
Diagnostic Code 5003 (arthritis of the knee), 10 percent 
under Diagnostic Code 5261 (limitation of extension of the 
knee) and 20 percent under Diagnostic Code 5257 (other 
limitation of the knee).  Under the Combined Rating Table, 
two ratings 10 percent and one rating of 20 percent 
constitute a combined rating of 40 percent.  38 C.F.R. 
§ 4.25, Table I (2004).  

The Board notes that appellant had a partial knee replacement 
in January 2004, so appellant could alternatively be rated 
under Diagnostic Code 5055 (knee replacement, prosthesis).  
Under Diagnostic Code 5055, a minimum rating of 30 percent is 
to be assigned after prosthetic knee replacement, and the 
present combined rating of 40 percent satisfies that minimum 
(appellant had 100 percent rating during the postoperative 
period through August 2004).  A rating of 60 percent can be 
assigned with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity, but as 
discussed above the Board finds that appellant's pain is not 
"severe" for rating purposes because it was noted only at 
the limitation of flexion; otherwise there were no objective 
indications of pain or weakness on examination.  Given that 
appellant's pain and weakness in August 2004 continued to be 
"moderate" rather than "severe" a 60 percent rating under 
Diagnostic Code 5055 is not warranted.  Accordingly, 
alternative rating under Diagnostic Code 5055 is not to 
appellant's advantage.      

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question, or of significant impact on employment to 
a degree not envisioned by the rating schedule.  The 
application of the regular schedular provisions is therefore 
not shown to be impractical, and extraschedular rating is not 
appropriate in this case.

Benefit of the doubt rule

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2005); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  When the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  In this case, the 
evidence shows that appellant's symptoms most closely 
approximate the current disability ratings, and the benefit-
of-the-doubt rule does not apply.


ORDER

Increased rating in excess of 10 percent for left knee 
disability prior to August 21, 2004, is denied.  Increased 
combined disability in excess of 40 percent for left knee 
disability on and after August 21, 2004, is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


